CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Statement of Additional Information constituting part of the Post-Effective Amendment No. 32 to the registration statement on Form N-1A (the "Registration Statement") of our report dated October 19, 2007, relating to the financial statements and financial highlights which appear in the August 31, 2007 Annual Report to Shareholders of John Hancock California Tax-Free Income Fund which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading "Financial Highlights" in the Prospectus also constituting part of this Registration Statement and under the heading "Independent Registered Public Accounting Firm" in the Statement of Additional Information. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts December 20, 2007
